Citation Nr: 0811603	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-10 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for sinusitis with headaches, also claimed as 
migraine headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


INTRODUCTION

The veteran served on active duty from November 1988 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which determined that new and material 
evidence had not been obtained to reopen the previously 
denied claim of entitlement to service connection for 
sinusitis with headaches.  The Board considered this appeal 
in December 2006 and remanded it for further action to ensure 
that the veteran was properly notified of his rights and 
responsibilities under the Veterans Claims Act of 2000 
(VCAA).  The matter is now properly returned to the Board for 
further appellate consideration.

The Board notes that the veteran's current claim is one of 
entitlement to service connection for migraine headaches.  
This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for 
sinusitis with headaches.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008).

The veteran appeared and gave personal testimony before the 
Board in July 2006.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sinusitis with headaches in a February 1993 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

2.  Evidence obtained since the February 1993 rating decision 
denying service connection for sinusitis with headaches does 
not raise a reasonable possibility of substantiating the 
claim.
CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for sinusitis with headaches is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  The February 1993 rating decision denying the veteran's 
claim of entitlement to service connection for sinusitis with 
headaches is final and the claim is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in December 2004 and May 2007, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his request to reopen the 
previously denied claim of entitlement to service connection 
for sinusitis with headaches, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of all five elements of a service-
connection claim, as is required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  And, the May 2007 letter specifically advised the 
veteran of the reason his previous claim was denied in an 
effort to assist him in providing and/or identifying evidence 
needed to substantiate his request to reopen the claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Although some of the letters provided to the veteran were 
sent after the initial adjudication here on appeal, they are 
deemed pre-adjudicatory in light of the issuance of a 
Supplemental Statement of the Case in October 2007.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and 
content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in July 2006.  It is important to note that the 
Board remanded this matter to obtain additional treatment 
records in December 2006, but the veteran did not respond to 
the May 2007 request to provide information on where and by 
whom any relevant treatment was performed.  As such, it 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  It is not required that a 
medical examination be obtained because the request to reopen 
is not supported by the evidence of record.  See Paralyzed 
Veterans of Am. v. Sec'y of VA, 345 F.3d 1334, 1342-1343 
(Fed. Cir. 2003).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board now turns 
to the veteran's request to reopen the claim of entitlement 
to service connection for headaches.

The veteran submitted an application for VA benefits in 
November 1992, promptly after his discharge from service, and 
stated that he developed sinusitis with headaches on August 
28, 1992 (the date of a medical board evaluation).  He 
underwent VA examination in December 1992 and a diagnosis of 
sinusitis was not rendered.  A CAT scan of the veteran's 
brain was performed in January 1993 and it was found to be 
negative of any pathology.  X-rays performed at that time 
revealed an enlarged sella turcia, but there was no diagnosis 
of sinusitis nor of a headache disorder following the 
additional testing.  Consequently, the RO denied service 
connection for sinusitis with headaches in a February 1993 
rating decision.  The veteran was notified of the decision 
and of his appellate rights in March 1993, but did not appeal 
the denial of benefits.  As such,  the RO decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
denial of benefits was continued in a November 1993 rating 
after a service medical record not previously considered was 
located.  Again, the veteran was notified of the decision but 
did not appeal the denial of benefits sought.

In November 2004, the veteran reported that he was still 
having migraines from constantly inhaling diesel fuel during 
service.  This was deemed a request to reopen the previously 
denied claim and this appeal ensued.  The veteran does not 
dispute that this is a request to reopen the previously 
denied claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim which raises a reasonable possibility 
of substantiating the claim.  With these considerations, the 
Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in 1993.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the last final decision included 
service medical records that do not reflect treatment for 
either sinusitis or headaches.  The veteran sought treatment 
quite often for orthopedic problems and did not reference 
sinus problems during those visits.  In August 1988, he 
underwent a periodic examination and in the medical history 
portion of the examination report he marked "no" for 
frequent or severe headaches, dizziness or fainting, 
sinusitis and hay fever.  The veteran was seen in November 
1988 with complaints of vomiting and shortness of breath 
associated with a lack of sleep and worrying.  He was 
assessed to have mild anxiety.  In March 1990, the veteran 
again complained of vomiting, but this time related having 
nausea and dizziness in the mornings and evenings.  He was 
assessed to have probable acid reflux or a hiatal hernia.  
Upon his medical board evaluation on August 28, 1992, he 
marked "yes" for frequent or severe headaches and 
sinusitis.  The examining physician noted that the veteran 
had recurrent sinus congestion with headaches, but had not 
required antibiotics.  A diagnosis of sinusitis was not 
rendered, nor was a chronic headache disorder found.

Upon VA examination in December 1992, the veteran complained 
of sinus drainage over the past year which had caused 
headaches and nausea.  His nose was a little red, but there 
was no swelling or discharge.  X-rays and a CAT scan were 
performed, but the examiner specifically reported no 
diagnosis of sinusitis.  There was no diagnosis of a chronic 
headache disorder rendered.

Treatment records dated from 1994 through 2004 show that the 
veteran was seen many times for various ailments, but did not 
report having sinus problems or headaches.  In August 1997, 
he denied having problems other than his orthopedic 
disabilities.  In April 2002, he denied shortness of breath, 
asthma, breathing problems, or blurred vision.  There was no 
evidence of neurologic problems.  In September 2004, however, 
the veteran presented for emergency treatment for headaches 
that had lasted for one month.  He did not report previous 
headache problems or treatment, but he did relate that his 
mother experienced migraines.  He was assessed to have 
probable migraines and, in October 2004, was started on 
medication both morning and evening to prevent and treat 
headaches.  There is no medical opinion of record showing 
that the onset of headaches in 2004 is in any way related to 
the veteran's period of service.

The veteran appeared and testified before the Board in July 
2006 that he had experienced some level of sinus problems 
since he was stationed in Colorado during service.  He stated 
that he was exposed to concentrated diesel fumes at his in-
service working environment and believed that his problems 
stemmed from that experience.  The veteran testified that he 
was treated a few times during service but only given 
Aspirin.  He did not recall being given a diagnosis during 
service except at his medical board examination in August 
1992 when he was told he had sinusitis.  The veteran 
testified that he was currently treated with medication for 
vertigo that he believed was associated with his sinus 
problems.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Given the evidence as outlined above and considering it 
within the legal criteria for establishing service 
connection, the Board finds that the evidence obtained since 
the 1993 final denial of benefits is new but it is not 
material.  Specifically, the medical evidence obtained since 
1993 shows that the veteran was not treated for sinusitis or 
headaches at any time between 1993 and 2004 when he presented 
for treatment of a headache that had been present for one 
month.  He did not report a history of having had such 
headaches when he presented for emergency treatment and there 
is nothing in the medical record to support his later 
contention that he experienced headaches and sinus trouble 
for that decade.

The Board appreciates that the veteran is competent to 
testify as to symptoms that are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Additionally, his credibility is not here at issue as the 
legal evaluation at this stage is simply to determine if the 
evidence obtained since 1993 is new and material.  That said, 
the Board finds that the evidence as a whole does not raise a 
reasonable possibility of substantiating the claim because 
there was no diagnosis of sinusitis or headaches at the time 
of discharge from service, only a notation that the veteran 
had experienced recurrent congestion with headaches; there 
was no diagnosis of sinusitis or headaches upon VA 
examination in December 1992; there is an approximate eleven 
year history of treatment for various problems and no mention 
of sinus or headache problems; and, there is a record of 
emergency treatment when the veteran presented specifically 
for headaches and did not relate a history of prior problems.  
His testimony is but one piece of evidence and alone does not 
overcome the negative evidence showing no continuity of 
symptomatology.  Therefore, absent a medical opinion linking 
the current migraines to the veteran's service, the Board 
cannot reopen the previously denied claim.  As such, the 
appeal is denied.


ORDER

New and material having not been obtained, the previously 
denied claim of entitlement to service connection for 
sinusitis with headaches and now claimed as migraines, is not 
reopened and remains denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


